DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant amended claims 1, 7-13, and 15-20. Claims 1-13 and 15-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hundorf et al. (US 2008/0312621 A1) in view of Bissah et al. (US 2009/0112173 A1).
Regarding claims 1 and 16, Hundorf discloses an absorbent structure (Fig. 2, feat. 14; ¶0065) for an absorbent article (Fig. 1, feat. 10; ¶0040), having a front region (30), a back region (32), and a crotch region therebetween (34; ¶0042), each arranged sequentially in a longitudinal dimension (Fig. 1), the absorbent structure comprising: a first absorbent layer (Fig. 2, feat. 60; ¶0065) and a second absorbent layer (Fig. 2, feat. 62; ¶0065-0066) each comprising a supporting sheet (64 and 72; ¶0065-0066), an absorbent material immobilized on the supporting sheet (66 and 74; ¶0065-0066), a first adhesive layer (68 and 76; ¶0065-0066 and 0076), and a second adhesive layer (¶0092 – auxiliary adhesive), wherein the first adhesive layer is disposed on the absorbent material (Figs. 2-3; ¶0065-0066), wherein the second adhesive layer is disposed between the supporting sheet and the absorbent material (¶0092, lines 1-9), and wherein the first absorbent layer and the second absorbent layer are sandwiched together in a facing relationship in which the first adhesive layer of the first absorbent layer contacts the first adhesive layer of the second absorbent layer (Figs. 2, 7A, and 7B, feats. 68 and 76).
Hundorf does not disclose longitudinally-extending channels in each of the first absorbent layer and second absorbent layer as claimed.
Bissah teaches an absorbent article (Fig. 3b, feat. 10; ¶0026) comprising an absorbent core comprising a transfer layer (50; ¶0026) and an absorbent layer (14; ¶0019), which are both made of absorbent materials (¶0026 and 0034). Both layers comprise longitudinally extending material-free zones (20 and 54) separated by beams of absorbent materials (25 and 52) such that the material-free zones extend through the entire thickness of the layers (¶0019, 0020, and 0026). Bissah teaches that such an absorbent core construction provides enhanced wicking in the longitudinal direction, while substantially preventing transverse leakage (¶0003-0004). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Hundorf so that each of the first absorbent layer and the second absorbent layer has a longitudinally-extending channel present at least in the crotch region, the channel being substantially free of the absorbent material and extending through the height of the absorbent layer, wherein the longitudinally-extending channel of the first absorbent layer does not extend up to any longitudinal or transverse edge of the first absorbent layer, and wherein the longitudinally-extending channel of the second absorbent layer does not extend up to any longitudinal or transverse edge of the second absorbent layer in order to provide enhanced wicking the longitudinal direction while preventing transverse leakage as taught by Bissah.
Hundorf in view of Bissah is silent with respect to the percentage of integrity of the longitudinally-extending channels according to the Wet Channel Integrity Test. The percentage of integrity according to the Wet Channel Integrity Test indicates the portion of the channel that remains intact after wet saturation (Present specification: Page 11, line 18 – Page 12, line 22), and therefore is also an indication of the portion of the channel that has not remained intact due to, for example, an adhesive break. Hundorf teaches that the first adhesive should immobilize the absorbent material such that the absorbent material is allowed to swell when wet without the adhesive breaking, in order to prevent or limit the loss of absorbent material (¶0083-0084). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Hundorf in view of Bissah so that each longitudinally-extending channel comprises a percentage of integrity of at least 20% according to the Wet Channel Integrity Test, with respect to claim 1, or so that at least 20% of the channel remains intact after wet saturation, with respect to claim 16 in order to prevent or limit the loss of absorbent material as taught by Hundorf.
Regarding claims 2-6 and 17, Hundorf in view of Bissah discloses the absorbent structure of claims 1 and 16. As discussed above, the percentage of integrity according to the Wet Channel Integrity Test indicates the portion of the channel that has broken. Furthermore, as discussed above, Hundorf teaches that the first adhesive should not break when the absorbent material absorbs water and swells in order to prevent or limit the loss of absorbent material (¶0083-0084). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure with respect to Hundorf in view of Bissah so that the percentage of integrity is at least 30%, with respect to claim 2, at least 40%, with respect to claim 3, at least 50%, with respect to claim 4, at least 60%, with respect to claim 5, and at least 70%, with respect to claim 6, or so that at least 50% of each channel remains intact after wet saturation, with respect to claim 17 in order to prevent or limit the loss of absorbent material as taught by Hundorf.
Regarding claim 15, Hundorf in view of Bissah discloses the absorbent structure of claim 1. Bissah further teaches that the longitudinally-extending channels of each absorbent layer substantially completely overlap each other (Fig. 3b). Therefore, Hundorf in view of Bissah discloses that the longitudinally-extending channel of the second absorbent layer substantially completely overlaps the longitudinally-extending channel of the first absorbent layer.
Regarding claim 18, Hundorf in view of Bissah discloses the absorbent structure of claim 16. Bissah teaches that the channels are longitudinally-extending (Fig. 3b). Therefore, Hundorf in view of Bissah discloses that each channel is longitudinally extending.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hundorf et al. (US 2008/0312621 A1) in view of Bissah et al. (US 2009/0112173 A1) and in further view of Wciorka et al. (US 2009/0270825 A1).
Regarding claims 11 and 12, Hundorf in view of Bissah discloses the absorbent structure of claim 1, but does not discloses the limitations of claims 11 or 12.
Wciorka teaches an absorbent article comprising an absorbent core (Fig. 11, feat. 214; ¶0108) comprising a cavity (Fig. 11, feat. 214; ¶0108) comprising a longitudinal channel (Fig. 11, feat. 219; ¶0112). Wciorka teaches that the longitudinal channel may have a width from about 5% to about 60% of the absorbent core and a length from about 2% to about 50% of the length of the absorbent core (¶0009 and 0112). The claimed ranges for the length and the width of the longitudinal channel overlap with those taught by Wciorka. Wciorka teaches that a channel comprising these dimensions allows for the capture and distribution of bowel movements, which leads to cleaner skin and less irritation for the user (¶0005 and 0111-0112). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Hundorf in view of Bissah so that the first absorbent layer, with respect to claim 11, and the second absorbent layer, with respect to claim 12, has a transverse dimension and an average width W, a longitudinal dimension and average length L, and the longitudinal-extending channel of the first absorbent layer, with respect to claim 11, and of the second absorbent layer, with respect to claim 12, has an average width W’ that is from about 4% to about 25% of the average width of the first absorbent layer and an average length L’ that is about 5% to about 80% of L so that the channel may capture and distribute bowel movements as taught by Wciorka. Please see MPEP §2144.05(I).
Claims 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hundorf et al. (US 2008/0312621 A1) in view of Bissah et al. (US 2009/0112173 A1) and in further view of Suzuki (US 2006/0184146 A1).
Regarding claim 13, Hundorf in view of Bissah discloses the absorbent structure of claim 1, but is silent with respect to the supporting sheet of at least one of the first absorbent layer and the second absorbent layer folding into the longitudinally-extending channel of at least one of the first absorbent layer and the second absorbent layer, or part thereof, or that the supporting sheet is adhered to the absorbent material that forms a substantially longitudinal wall of the longitudinally-extending channel, or part of the wall.
Suzuki teaches absorbent structures (Fig. 2, feat. 1A; Fig. 7, feat. 7; ¶0037 and 0053) comprising at least one absorbent layer, wherein the at least one absorbent layer further comprises longitudinally extending rows (2c) of absorbent material (3) adhered to at least one supporting sheet (2, 4) with at least one adhesive layer (S1, S2). The absorbent material is absent from the areas between the rows (5), and the at least one supporting sheet is folded into the areas between the rows to form longitudinal channels, with the at least one adhesive layer adhering the supporting sheet to the rows of absorbent material (Figs. 2 and 7; ¶0037-0039). Suzuki teaches that this construction improves the absorbent performance of the structure and suppresses backflow (¶0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Hundorf in view of Bissah so that the supporting sheet of at least one of the first absorbent layer and the second absorbent layer folds into the longitudinally-extending channel of at least one of the first absorbent layer and the second absorbent layer, or part thereof, and wherein the supporting sheet is adhered to the absorbent material that forms a substantially longitudinal wall of the longitudinally-extending channel, or part of the wall as taught by Suzuki in order to improve the absorbent performance and suppress backflow.
Regarding claims 19 and 20, Hundorf in view of Bissah discloses the absorbent structure of claim 16.
As discussed above with respect to claim 13, Suzuki teaches absorbent structures comprising channels (Figs. 2 and 7, feat. 5) formed from at least one supporting sheet (2, 4) folded into areas (2b) between rows of absorbent material (3). The absorbent material is secured by adhesive (S1 and S2) to the supporting sheet in the walls of the channels (2b) and the areas with absorbent material (2c). Suzuki teaches that this construction improves the absorbent performance of the structure and suppresses backflow (¶0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Hundorf in view of Bissah so that the supporting sheet of at least one of the first absorbent layer and the second absorbent layer is bonded to walls of the channel of at least one of the first absorbent layer and the second absorbent layer, with respect to claim 19, or so that supporting sheet of at least one of the first absorbent layer and the second absorbent layer folds into the channel of at least one of the first absorbent layer and the second absorbent layer, with respect to claim 20, as taught by Suzuki in order to improve the absorbent performance and suppress backflow.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, claim 7 recites that the supporting sheet of the first absorbent layer and the supporting sheet of the second absorbent layer are bonded along the channel of the first absorbent layer and the channel of the second absorbent layer. While Hundorf discloses that the supporting sheets of the first and second absorbent layers are bonded to each other about their periphery (¶0067), Hundorf does not disclose or render obvious the supporting sheets being bonded to each other between the clusters of absorbent material because the grid of clusters are arranged such that there is a substantially continuous layer of absorbent material between the supporting sheets (¶0074). While Bissah teaches a multilayer absorbent structure with aligned channels, (Fig. 3b), the absorbent layers of the absorbent structure do not comprise supporting sheets, so Bissah does not disclose or render obvious the supporting sheets being bonded along the channels of the absorbent layers. Additionally, while Suzuki discloses an absorbent structure (Fig. 7) comprising two absorbent layers (3), each comprising a supporting sheet (2 and 4) and channels (5), Suzuki discloses an additional supporting sheet (9) interposed between the absorbent layers that prevents the supporting sheets of the absorbent layers (2 and 4) from being bonded to each other along the channels as claimed. Accordingly, the prior art does not disclose or render obvious the subject matter of claim 7, or its dependent claims 8-10, and claims 7-10 are objected to as comprising allowable subject matter but being dependent on rejected claim 1.
Response to Arguments
Applicant’s arguments, please see page 7 of Applicant’s Remarks, filed 09/09/22, with respect to the rejections of claims 1, 12, 16, and 18 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,561,546 have been fully considered and are persuasive in light of the amendments. Accordingly, the rejections have been withdrawn.
Applicant’s arguments, please see page 7 of Applicant’s Remarks, filed 09/09/22, with respect to the rejections of claims 16-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments. Therefore, the rejections have been withdrawn.
Applicant’s arguments, please see pages 7-9 of Applicant’s Remarks, filed 09/09/22, with respect to the rejections of claims 1-7, 10, 12-13, and 15-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Tanzer, of claims 8-9 in further view of DeRosset, and of claim 11 in further view of Wciorka have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made, as indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781